PER CURIAM. [1] Appellant Danny W Johnson has filed a petition AM. review pursuant to Ark. Sup. Ct. R. 1-2 and 2-4, stating that he is entitled to a review because the Arkansas Court of Appeals erroneously affirmed appellant’s second-degree murder conviction for noncompliance with our abstracting requirements. We have determined that review is proper on the issue of whether appellant’s conviction was properly affirmed for noncompliance with Arkansas Supreme Court Rule 4-2. Because determination of this issue involves the interpretation and application of Ark. Sup. Ct. R. 4-2, we grant review on this question only.